SUMMARY ORDER
Petitioners, Oliver W. Williams and Harriet S. Williams, proceeding pro se, appeal from a June 25, 2007 decision of the United States Tax Court, affirming the filing of a notice of a federal tax lien by the Internal Revenue Service (“IRS”) Office of Appeals. Before this Court, petitioners do not contest their underlying tax liability. Rather, they argue that the Tax Court erred in (1) quashing a subpoena ad testificandum that they served on the field officer responsible for filing their lien, (2) permitting counsel for the Commissioner to testify as to the actions of the same field officer, (3) failing to vacate the lien because, in petitioners’ view, the Commissioner failed to demonstrate before the Tax Court that the lien amount was accurate, and (4) failing to preclude the Commissioner from presenting evidence where counsel for the Commissioner removed certain documents from the record. We assume the parties’ familiarity with the facts and procedural history of the case.
We review the Tax Court’s conclusions of law de novo, its application of its procedural rules for abuse of discretion, see Sunik v. Comm’r, 321 F.3d 335, 337 (2d Cir.2003), and its factual findings for clear error, see Merrill Lynch & Co., Inc. v. Comm’r, 386 F.3d 464, 469 (2d Cir.2004). See also 26 U.S.C. § 7482(a)(1) (“The United States Courts of Appeals ... shall ... review the decisions of the Tax Court ... in the same manner and to the same extent as decisions of the district courts in civil actions tried without a jury____”).
We find each of petitioners’ claims to be without merit. We agree with the Tax Court’s conclusion that the IRS appeals officer did not abuse his discretion in sustaining the filing of notice of a federal tax lien against petitioners. See Davis v. Comm’r, 115 T.C. 35, 39, 2000 WL 1048515 (2000) (“Where ... the underlying liability is not in issue, the Court will review the Commissioner’s administrative determination for abuse of discretion.”). Moreover, petitioners have failed to call to this Court’s attention any evidence from the record or any legal authorities — and we have found none — indicating that the Tax Court abused its discretion in making any of the evidentiary rulings at issue.
*94For the foregoing reasons, the judgment of the Tax Court is AFFIRMED.